Citation Nr: 0117808	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  96-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to a higher rating for a skin condition, 
initially assigned a 30 percent evaluation, effective from 
December 1991.

Entitlement to the clothing allowance for the year 1999 
pursuant to the provisions of 38 U.S.C.A. § 1162 (West 1991 & 
Supp. 2000).



REPRESENTATION

Appellant represented by:	Sean Kendall, attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1948 to August 
1952.

In February 1996, the Board of Veterans' Appeals (Board) 
granted service connection for a skin condition.  A February 
1996 RO rating decision implemented the Board's February 1996 
decision and assigned a 30 percent evaluation for the skin 
condition, effective from December 1991.  The veteran 
appealed for a higher initial evaluation for the skin 
condition, and an earlier effective date for the grant of 
service connection for this condition.

In July 1997, the Board denied the claim for an earlier 
effective date for the grant of service connection for the 
skin condition and remanded the case to the RO for additional 
development with regard to the claim for a higher initial 
evaluation for this condition.  In July 1998, the Board 
denied an increased evaluation for the skin condition.

The veteran then appealed the July 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  He also appointed Sean 
Kendall, attorney at law, to provide further representation 
in connection with his claims before the Board and the Court.

In December 1999 and February 2000, the parties submitted 
motions to the Court requesting that the July 1998 Board 
decision be vacated and remanded for readjudication.  In an 
October 2000 order, the Court granted the parties' motions, 
and the case was thereafter returned to the Board.  In a 
December 2000 letter, the Board asked the veteran's attorney 
whether he wanted to submit additional evidence or argument.  
A review of the record does not show that a reply was 
received to this correspondence.

In 2000, the RO denied the veteran's claim for entitlement to 
the clothing allowing for the year 1999 pursuant to the 
provisions of 38 U.S.C.A. § 1162.  The veteran appealed this 
determination.  Under the circumstances, the Board has 
classified the issues for appellate consideration as shown on 
the first page of this remand.


REMAND

Copies of the parties' motions and October 2000 Court order 
have been placed in the veteran's claims folder.  After 
review of the record and Court instructions, it is the 
determination of the Board that additional evidentiary 
development and adjudicative action is required, as detailed 
below.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of evidence with regard to the claim for a 
higher rating for the skin condition.

Since the July 1998 Board decision, additional medical 
evidence regarding the veteran's skin condition has been 
included in the record.  This evidence has not been 
considered by the RO in connection with the claim for a 
higher rating for the skin condition.  Due process requires 
that the RO consider all records and provide the veteran with 
a related supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (2000).

The veteran should also be notified of his right to submit 
additional evidence with regard to his claim for a higher 
rating for the skin condition.  The RO should assist him in 
obtaining any relevant evidence.

The duty to assist the veteran in the development of evidence 
with regard to his claim for a higher rating for the skin 
condition includes providing him with a thorough and 
contemporaneous medical examination that takes into account 
prior medical evaluations.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).

In May 2000, the RO denied the veteran's claim for the annual 
clothing allowance.  In June 2000, the attorney submitted a 
notice of disagreement with this determination.  A review of 
the record indicates that this issue has not been made the 
subject of a statement of the case, and it should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address this issue 
until the veteran has been sent a statement of the case.  
38 C.F.R. § 20.200 (2000); Smallwood v. Brown, 10 Vet. App. 
93 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to the 
clothing allowance for 1999 pursuant to 
the provisions of 38 U.S.C.A. § 1162.  He 
should be advised to submit a VA Form 9, 
substantive appeal, within 60 days in 
order to complete the appeal of this 
issue.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for skin problems since July 
1998.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

3.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his skin condition.  All 
indicated studies, including color 
photographs of the affected areas, should 
be obtained and all clinical findings 
reported in detail.  The examiner should 
note whether the skin condition affects 
the head, face or neck and, if it does, 
whether there is complete or 
exceptionally repugnant deformity or 
disfigurement; and whether there is 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations or exceptional repugnancy 
associated with the skin condition's 
affect of other body parts.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should review the claim for a 
higher rating for the skin condition, 
evaluated as 30 percent disabling, 
effective from December 1991.  This 
review should consider the holding of the 
Court in Fenderson v. West, 12 Vet. App. 
119 (1999) with regard to "staged 
ratings".  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his attorney.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




